DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Xiaohu Lu et al. (PAIRWISE LINKAGE FOR POINT CLOUD SEGMENTATION, Pub. date 2016-07-19, hereinafter Lu) teaches: 
a lane line processing method, comprising: obtaining distances between lane line points in a first image; 
determining densities of the individual lane line points by using the distances between the lane line points; 
dividing the lane line points into groups corresponding to lane lines by using the direction densities of the individual lane line points; 
and obtaining representation information of the lane lines corresponding to the groups by using the lane line points in the groups.
Tang Zhonglin et al. (Pub. No. CN107103627A) teaches that the densities are direction densities.  As applied in the Final Office Action dated 02/02/2021
However, the cited prior art taken alone or in combination does not disclose, teach, or suggest the claim as amended, in the After Final Amendment dated 04/16/2021, to include that each direction density indicates the probability that a lane line point is approaching other lane line points in a direction.
Regarding claims 2-9 and 17, the claims depend directly or indirectly from claim 1; therefore contain an allowable subject matter by virtue of dependency. 
Regarding claim 10, the claim is directed to the device of that performs similar method to claim 1; therefore is allowable for the same reasons as applied in claim 1.
Regarding claims 11-16, the claims depend directly or indirectly from claim 10; therefore contain an allowable subject matter by virtue of dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665